              Case 5:19-cv-00135-D Document 5 Filed 02/08/19 Page 1 of 2




                               United States District Court
                                    District of South Dakota
                                   Andrew W. Bogue Federal Building
                                      & United States Courthouse
                                          Office of the Clerk
                                      515 Ninth Street, Room 302
                                        Rapid City, SD 57701

Matthew W. Thelen                                                                             Telephone
Clerk of Court                                                                            (605) 399-6000


                                            February 8, 2019

David Brian Morgan
637673
P.O. Box 548
B1 112
Lexington, OK 73051

        Re:     4:19-cv-4028; Morgan v. United States et al

Dear Mr. Morgan:
                This is to advise you that our office received your Complaint on February 8, 2019. A
new case was opened on your behalf and assigned to Roberto A. Lange United States District Judge,
along with the above-referenced case number. Enclosed is a courtesy copy of the docket sheet for your
case. We noticed the complaint identifies several other plaintiffs, but they did not sign the complaint.
Therefore they are not parties to this action at this point.
         In accordance with the Prison Litigation Reform Act, 28 U.S.C. § 1915, you will be obligated to
pay the full filing fee of $350 for a civil action regardless of your in forma pauperis status and the
disposition of the case. If you do not have the money to pay the full filing fee, you must complete and
return the enclosed Motion to Proceed Without Prepayment of Fees and Declaration and Prisoner Trust
Account Report. If you are denied in forma pauperis status, you will also be obligated to pay a $50
administrative fee for filing a civil action.
        Please be advised that any future documents or correspondence you send to our office concerning
your case must have the above-referenced case number listed on them. All documents submitted for filing
must also contain an original signature. You are not required to provide the court with copies of
documents submitted for filing. Discovery requests, such as interrogatories and requests for production of
documents, and responses to discovery requests cannot be filed with the court. Instead, you must mail
discovery requests and responses directly to the defendant or, if represented, to counsel. Do not mail
discovery requests to the defendant or defense counsel until after the defendant has filed an Answer or
Motion to Dismiss.
        When this office receives documents for filing, the documents are electronically scanned and the
scanned documents become the new official court record. The quality of the official court record is
determined by the quality of the original documents submitted for filing. Therefore, I strongly
recommend that any writing contained in documents you submit for filing be dark enough for scanning
and only be printed on one side of the paper. All documents must be on 8 ½ x 11 inch paper.
             Case 5:19-cv-00135-D Document 5 Filed 02/08/19 Page 2 of 2



         You will receive copies of any court orders issued in your case. It is important that you keep
copies of all documents filed in your case for your own records, including documents you submit for
filing. If you request copies, you will be charged fifty cents ($0.50) per page.
         Due to the large volume of cases filed in this court and the court’s limited resources, the clerk’s
office cannot respond to inquiries regarding the status of your case. In addition, judges, magistrate
judges, the clerk of court, and our office are precluded from giving legal advice to litigants and will not
respond to any such inquiries from you concerning your case.
 
                                                           Sincerely,

                                                           /s/ Tammy A. Ludeman

                                                           Tammy A. Ludeman
                                                           Deputy In Charge
TAL: slt
Enc. 
